DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/14/2019 and 12/20/2019 have been considered by the Examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “wherein the ethylene content is”. The Examiner suggests amending the claim so as to recite “wherein the ethylene content of the EVOH contained in the inner EVOH layer is” in order to have the language of the claims be consistent. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites a relationship between the ethylene content of the EVOH resin of the inner layer and the EVOH resin’s bending elastic modulus.  However, claim 4 does not recite the testing method and conditions under which the bending elastic modulus property of the EVOH resin is determined. Given that flexural properties (including the bending elastic modulus) of most if not all polymers depends on environmental factors such as the temperature and moisture content of the testing environment or testing sample, without a recitation of the testing conditions or standards, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claim. The Examiner suggests amending the claim to indicate that ISO testing standard disclosed in paragraph 0025 of Applicant specification as filed. For the purpose of examination, the Examiner will interpret any EVOH resin which exhibits the claimed relationship under any condition as meeting the limitations of the claim. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishi et al., WO 2014/156701 (“Ishi”)(copy provided herewith).  US 2016/0083581 is relied upon as an English language equivalent of Ishi for refer3ence. Tsubouchi et al., US 2010/0221554 (“Tsubouchi”) is relied upon as an evidentiary reference for claims 1-5. The technical data sheet for EVAL F101B by Kuraray published online at http://www.evalevoh.com/media/1167/F101B%20revised%2017%20Jul%
2008.pdf (“Kuraray”) is relied upon as an evidentiary reference for claim 4 (copy provided herewith).
Regarding claims 1 and 2, Ishi discloses a delaminatable container comprising an outer layer and an inner bag composed of an inner layer [abstract, 0001, 0010, 0011]. The inner bag decreases in volume (i.e. contracts) as the contents of the container decreases [0009]. Ishi discloses an example (comparative example 5) in which the inner layer that forms the inner bag is composed of the EVOH resin sold under the tradename EVAL FB101B [0094, 0099, 0100, Table 1]. Tsubouchi serves as evidence that EVAL FB101B has an ethylene content of 32 mol% [0158] which meets the limitations of claims 1 and 2.
Regarding claim 3,
Regarding claim 4, Kuraray provides evidence that EVAL F101B has a flexural modulus (i.e. bending elastic modulus) of 4.3 GPa (i.e. 4300 MPa) (page 1 – under “Mechanical Properties”). By taking the EVAL F101B ethylene content of 32 mol% and plugging it into the claimed equation, the Examiner calculates that the result is 3078.4 MPa.  As such, the bending elastic modulus of the EVOH resin of the inner layer of the container of Ishi’s comparative example 5 would have met the limitation of clam 4. 
Regarding claim 5, the inner layer of Ishi’s comparative example 5 has a thickness of 101 µm [0100, Table 1] which reads on the claimed thickness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al., US 6,266,943 (“Nomoto”) in view of the technical data sheet for Soarnol DC3203RB from Soarus LLC (“Soarus”) dated 18 March 2013 available online at http://www.b2bpolymers.com/TDS/Soarnol_DC3203RB.pdf.
Regarding claims 1 and 2, Nomoto discloses a delaminatable container comprising an outer layer and an inner bag formed from an inner layer (abstract, col. 1 lines 5-8, col. 3 line 58-col. 4 line 67). The inner bag contracts when the contents of the container are dispensed (col. 1 lines 5-8, col. 3 line 58-col. 4 line 67). The inner layer may be formed from an EVOH resin (col. 22 lines 3-6, col. 24 lines 3-6). The container is made by extrusion-blow molding (col. 16 lines 33-51).
Nomoto is silent regarding the ethylene content of the EVOH resin of the inner layer.
Soarus discloses a grade of EVOH resin sold under the tradename Soarnol DC3203RB which has excellent gas barrier properties and is primarily used in coextrusion blow-molded containers (page 1 – under “Applications”).  Soarnol DC3203RB has an ethylene content of 32 mol% (page 1 – under “General Properties). 
Nomoto and Soarus are both directed towards the use of EVOH resin in extrusion-blow molded containers. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the container of Nomoto by forming inner layer which forms the bag from Soarus DC3203RB with the expectation of providing an inner bag having excellent gas barrier properties. The inner layer of the resulting container would have been formed from an EVOH resin having an ethylene content of 32 mol% which meets the ethylene content limitations of claims 1 and 2.  
Regarding claim 3, neither Nomoto nor Soarnol teaches or suggests incorporating any specific materials into the EVOH resin of the inner layer of disclosed comparative example 5.  As such, modified Nomoto reasonably teaches an inner layer formed from 100% EVOH which reads on an EVOH resin comprising 5 mass% or less of impurities.  The Examiner notes that there is no evidence of record which indicates that more than 5 mass% of impurities would be expected to be present in EVOH resin by one of ordinary skill in the art.
Regarding claim 4, it is noted that Applicant’s specification discloses that Soarnol DC3203RB has a bending elastic modulus of 4100 MPa (see paragraph 0037 of Applicant’s specification as filed). When the ethylene content of Soarnol DC3203RB (i.e. 32 mol%) is plugged into the equation recited in claim 4, the result is 3078.4.  As such, the bending elastic modulus of Soarnol DC3203RB and thus the inner layer of the container of modified Nomoto meets the limitation of claim 4.
Regarding claim 5,.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al., WO 2015/080016A1 (“Eguchi”).  US 2017/0029156 is relied upon as an English language equivalent for reference.
Regarding claims 1 and 2, Eguchi discloses a delaminatable container comprising an outer shell and an inner bag which is configured to contract with a decrease in contents [abstract, 0001, 0010-0025, 0048-0050].  The inner bag comprises an innermost surface layer (13d) and an outer surface layer (13e)[0079-0082, Fig. 7(b)].  The innermost surface is composed of an EVOH resin having an ethylene content of from 25 to 50 mol% [0082]. The outer shell reads on the outer layer recited in claim 1 while the innermost surface layer of the inner bag reads on the claimed inner layer. The ethylene content range of the innermost surface layer of the inner bag overlaps, and therefore renders obvious, the claimed range of amounts of ethylene recited in claims 1 and 2 (see MPEP 21443.05).
Regarding claim 3, Eguchi does not teach or suggest incorporating any specific materials into the EVOH resin of the innermost surface layer which may be interpreted as being an impurity.  As such, Eguchi reasonably teaches or suggests forming the innermost surface layer of the inner bag from 100% EVOH which reads on an EVOH resin comprising 5 mass% or less of impurities.  The Examiner notes that there is no evidence on of record which indicates that more than 5 mass% of impurities would be expected to be present in EVOH resin by one of ordinary skill in the art.
Regarding claim 5, Eguchi teaches that the innermost surface layer preferably has a thickness of from 10 to 20 µm [0081]. However, Eguchi also teaches that by varying the thickness of the innermost surface layer, one can balance the stiffness of 
Regarding claims 6 and 7, Eguchi teaches that the outer surface layer (13e) of the inner bag is composed of an EVOH resin [0079, 0084] as claimed in claim 6.  Eguchi further teaches that the ethylene content of the EVOH resin of the outer surface layer of the inner bag ranges from 25 to 50 mol% [0084].  As such, the teachings of Eguchi reasonably suggest embodiments in which the ethylene content of the EVOH resin of the outer layer of the inner bag is equal to or more than the ethylene content of innermost layer.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2014/0202975 to Tom et al. – discloses a blow molded delaminatable bag-in-container comprising an outer layer and an inner bag wherein the inner bag may be formed from, inter alia, EVOH resin [abstract, 0001, 0004-0006, 0055].
	
· US 2004/0069735 to Yoneyama et al. – discloses a delaminatable blow molded bag-in-container comprising an outer layer and an inner bag which may be formed from an EVOH resin [abstract, 0001, 0009, 0046, 0054].

inter alia, an EVOH resin [abstract, 0001, 0012-0020, 0030, Fig. 1A].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782